Citation Nr: 1518279	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1. Entitlement to service connection for impingement syndrome and degenerative joint disease (DJD) of the right shoulder, i.e., right shoulder disability, including as secondary to cerebrovascular disease, diabetes mellitus, type II, and peripheral neuropathy.

2. Entitlement to an initial disability rating in excess of 30 percent for cognitive impairment as of August 27, 2012, as a residual of cerebrovascular disease.

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to June 9, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which granted service connection for cerebrovascular disease and assigned an initial noncompensable evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8009 as of November 1, 2007, the date of the Veteran's claim.  In August 2012, the Board evaluated the Veteran's cerebrovascular disease residuals as 10 percent disabling from November 1, 2007, to April 2, 2008, the initial six month period, and 10 percent disabling as of April 3, 2008, with dizziness being identified as the residual disability.  The Board also remanded the matter of a higher initial rating for additional residuals of cerebrovascular disease (aside from dizziness).  In January 2013, the RO granted service connection for vascular dementia as a residual of cerebrovascular disease and assigned a noncompensable evaluation. In August 2013, the Board remanded the matter of  an increased rating for residuals of cerebrovascular disease (aside from dizziness), namely, cognitive impairment.

The Veteran testified at a hearing before the Decision Review Officer (DRO) of the RO in September 2009.  A transcript of that hearing has been associated with the claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of increased rating for a left arm scar and service connection for insomnia as a residual of cerebrovascular disease have been raised by the record, in an October 2014 statement for the left arm scar and a September 2013 VA examination for insomnia.  However, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of a higher initial rating for cognitive impairment and for TDIU prior to June 9, 2014 are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have right shoulder impingement syndrome due to any incident of his active duty service, nor due to or has it been aggravated by the Veteran's service-connected cerebrovascular disease, diabetes mellitus, type II, and peripheral neuropathy.

CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability, including as secondary to service-connected cerebrovascular disease, diabetes mellitus, type II, and peripheral neuropathy, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in December 2007 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Board previously remanded the Veteran's case twice, in August 2012 and August 2013.  In the most recent August 2013 remand, the Board, after a discussion of a particular doctor's medical record that the Veteran mentioned at his DRO hearing, directed the RO to obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, obtain a supplemental VA opinion regarding the Veteran's shoulder disability, and schedule the Veteran for a VA examination to reassess the severity of his cerebrovascular disease with a focus on the residuals of his condition.  In September 2013, the RO sent a letter to the Veteran regarding additional medical records, and a VA Form 21-4142.  The Veteran replied in September 2013 that he had no additional medical records, and declined to return the Form 21-4142.  This sufficiently meets the requirements of the remand directives.  

The Veteran had examinations for his shoulder and cerebrovascular disease in November 2013.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his right shoulder impingement syndrome and residuals of cerebrovascular disease in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  All questions asked in the remand directives were adequately answered in the cerebrovascular disease examination, and were adequately explained for the Veteran's shoulder condition in a September 2014 addendum opinion.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection for Right Bilateral Shoulder Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

During service, the Veteran did not seek treatment for any injury to or complaint regarding his shoulders.  On his entrance and exit examinations, there is no notation of any abnormality with the Veteran's shoulders.  There is also no evidence that the Veteran sought treatment for a shoulder condition within one year of service, and does the Veteran does not allege that he did.  Because the Veteran had no in-service disease or injury, or one which manifested within one year of service, he is not eligible for direct service connection.  The Veteran is also claiming, however, that his shoulder impingement syndrome is due to his cerebrovascular disease, diabetes mellitus, type II, and peripheral neuropathy, all of which are service-connected.

The Veteran's VA examinations show a current disability of impingement syndrome and degenerative joint disease.  In January 2008, the Veteran's treatment records showed that he had superior subluxation of his bilateral humeral heads, and degenerative joint disease of the acromioclavicular joints.  The Veteran underwent an MRI in February 2008, which showed subacromial/subdeltoid fluid, as seen with bursitis, degenerative changes of the acromioclavicular joint accounting for mass effect upon the supraspinatus, with no full thickness rotator cuff tear, and small subchondral cysts at the superolateral humeral head and superior glenoid.  

There is no competent and credible evidence of a nexus between the Veteran's current right shoulder disability and service-connected cerebrovascular disease, diabetes mellitus, type II, or peripheral neuropathy to grant service connection.  At his September 2013 VA examination, the Veteran's examiner opined that his right shoulder condition was not related to service, because there was no evidence of injuries, treatments, or sick calls in the record.  In September 2014, a more thorough addendum opinion was provided, which echoed the September 2013 examination that the Veteran's right shoulder disability was not directly related to service or a service-connected disability; in his reasoning, the examiner noted the Veteran's lay contentions, indicating that the Veteran claimed he did not suffer from any problems with his right shoulder in service.  The September 2014 examiner also stated that it was less likely than not that the Veteran's right shoulder impingement syndrome and DJD were aggravated or permanently worsened beyond the natural progression of the disorders by service-connected  Veteran's cerebrovascular disease, diabetes mellitus, peripheral neuropathy, or his left shoulder disability.  In his rationale, the examiner opined that "scientifically based medical literature is silent for association of any of the Veterans' [sic] service connected disabilities and right shoulder impingement syndrome or degenerative joint disease."  He went on to state that while the Veteran's left shoulder disability would require him to compensate somewhat by using his right shoulder, "there is no scientifically based literature to support a cause or permanent worsening of the right shoulder disorder by his left shoulder disability."  The Board finds this evidence to be persuasive.

The Veteran alleges that his shoulder disability is caused by his service-connected conditions. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Veteran lacks the requisite medical training and background to diagnose the etiology of his right shoulder condition.  

Additionally, the Veteran stated at his September 2009 DRO hearing that a private physician, Dr. G., indicated that his shoulder disability may be related to either his diabetes mellitus or associated peripheral neuropathy.  Even assuming that the Veteran is a reliable historian and accurately asserts that such an opinion was provided, because it is not of record, the Board cannot assess the probative value of such a medical opinion.  Specifically, the Board is unable to determine the factual basis or rationale supporting the reported opinion.  The Veteran's report that his physician provided a favorable opinion carries little probative weight and is not sufficiently persuasive to outweigh the findings of the September 2013 examiner, who reviewed the record and examined the Veteran, and September 2014 examiners, who reviewed the record and provided a complete rationale for his findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For the foregoing reasons, the Board finds that the claim for service connection for a right shoulder disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for impingement syndrome and degenerative joint disease (DJD) of the right shoulder, including as secondary to cerebrovascular disease, diabetes mellitus, type II, and peripheral neuropathy is denied.


REMAND

In August 2012, the Board assigned a higher initial rating of 10 percent for cerebrovascular disease and residual dizziness. This matter is no longer on appeal.  In August 2012, the Board also remanded the matter of entitlement to additional separate ratings for other cerebrovascular disease residuals.  In August 2013, the Board again remanded this matter. Since then, the RO has identified cognitive impairment as a residual of cerebrovascular disease.  The Board finds that the matter of a higher initial rating for cognitive impairment remains before the Board.  Unfortunately, the Board may not review this claim until the Veteran is duly informed of the controlling laws and regulations.

The Veteran applied for entitlement to individual unemployability in June 2014 and it was granted back to June 9, 2014, in a rating decision from November 2014.  However, the record has raised a potential case of individual unemployability prior to that date; in a September 2013 VA examination, the examiner stated that the combined effect of the Veteran's headaches and dizzy spells prevent him from holding a regular job.  The Board remands for further development of this potential individual unemployability claim.

Accordingly, the case is REMANDED for the following action:

1. Please issue the Veteran a Supplemental Statement of the Case addressing the issue of a higher initial evaluation for cognitive impairment.

2.  After conducting any necessary development, adjudicate of the claim of entitlement to a TDIU prior to June 9, 2014. If the Veteran's service-connected disabilities do not meet the rating criteria under 38 C.F.R. § 4.16(a), but they prevent him from securing or following a substantially gainful occupation, refer the claim to the Director of the Compensation Service for consideration of the issue of entitlement to TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


